 Case 2:20-cv-00616-JRS-DLP Document 25 Filed 12/08/20 Page 1 of 1 PageID #: 1407




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    TERRE HAUTE DIVISION

   BRANDON BERNARD,                                    )
                                                       )
                                Petitioner,            )
                                                       )
                           v.                          )        No. 2:20-cv-00616-JRS-DLP
                                                       )
   T.J. WATSON,                                        )
                                                       )
                                Respondent.            )

                     Order Denying Motion to Stay Execution Pending Appeal

          The Court has denied petitioner Brandon Bernard's motion to stay execution. Mr. Bernard

   has filed a notice of appeal and a motion to stay execution pending appeal. For the reasons in the

   Court's order denying petitioner's motion to stay execution, dkt. [18], and because the standards

   governing the two motions are the same, Mr. Bernard's motion to stay execution pending appeal,

   dkt. [21], is denied.

          IT IS SO ORDERED.

Date: 12/8/2020




   Distribution:

   John Robert Carpenter
   FEDERAL PUBLIC DEFENDER
   john_carpenter@fd.org

   Joseph H. Gay, Jr.
   U.S. ATTORNEY'S OFFICE
   joseph.gay@usdoj.gov

   Robert C. Owen
   LAW OFFICE OF ROBERT C. OWEN, LLC
   robowenlaw@gmail.com
